﻿
It is a privilege and a great honour for me to address such a distinguished gathering. May I take this opportunity to congratulate most warmly Mr. Peter Florin on his unanimous election to the presidency, a fitting tribute to his personal qualities and to his country. My delegation has no doubt that with the benefit of his extensive diplomatic skills and vast political experience our deliberations will take place in a spirit of understanding and friendship.
I wish also to extend my congratulations to his predecessor, Mr. Choudhury, for the skills and finesse with which he conducted the last session. We are grateful to him for his valuable contribution to the resolution of critical issues, so vital to the survival of the United Nations, which is the repository of the hopes and aspirations of mankind.
I wish also to place on record our deep appreciation of the dedicated work of Mr. Perez de Cuellar in pursuance of the goals set by the Charter of the Organization. Thanks to his vision and statesmanship, the United Nations has played a key role in the maintenance of stability and world peace. The tasks ahead of the Organization remain as complex as ever. Although it has been said time and again that the United Nations has no teeth, yet the decisions taken by the Assembly have without doubt influenced the march of events. That goes to show that United Nations resolutions still matter, although more often than not only as a moral coercive force.
Disarmament, and especially nuclear disarmament, is one of the major problems of our time. Should this vital problem not be resolved in the minimum lapse of time we face the prospect of mass destruction and annihilation. It is to this task, in my opinion, that we should address ourselves with all our energy and courage. It must be obvious that massive and sophisticated weaponry can be no guarantee of world peace. The alternative is too horrible to contemplate. I am confident that we are level-headed enough to promote collective security arrangements in the name of future, unborn generations. The positive contribution of the peace-keeping forces of the United Nations cannot be denied and it is my view that every effort should be made to strengthen those forces for the sake of stability in world affairs. Sanity dictates that course of action.
We have on many previous occasions spoken on the tremendous amount of resources and human ingenuity devoted to devising more and more elaborate and efficient instruments of death. Global arms expenditure is now close to $US 1 trillion annually - that is nearly $US 200 a year for every individual on earth today. The per capita gross national product figures of several of the least developed countries do not even match that figure, while other developing countries are hardly better off. This stark contrast must surely constitute one of the most profound paradoxes of our time. The adoption of the Final Document by the recent International Conference on the Relationship between Disarmament and Development is an important step by the international community towards rectifying this anomaly. While we regret the lack of concrete financial commitments, we fully endorse all the measures contained in the action programme of the draft final document of the Conference and appeal to all Member States, particularly the major producers of arms, to implement them fully. Only a temporary and uneasy peace can be achieved through armaments; lasting peace is more likely to be established through economic development and the sharing of wealth and resources on an equitable basis.
I feel it is my duty to refer again to the abhorrent system of apartheid in South Africa. The consensus is now universal that the system of apartheid as it stands today cannot be reformed; indeed, there is a growing awareness that the system should be dismantled. Mere moral exhortations or attempts at coaxing Pretoria into a genuine change of heart have failed so far to bring about any significant change. All the half-hearted pressures that have been applied by those who possess the economic leverage to have an effective influence on the South African regime have not had the desired effects. We therefore wish to reiterate the numerous declarations adopted at several international meetings and conferences to the effect that the Security Council should impose measures for comprehensive and mandatory sanctions as provided for in Chapter VII of the Charter.
Pretoria still continues to stall and manoeuvre against the process of the emancipation of Namibia. Practically all the conditions required for the implementation of Security Council resolution 435 (1978) have now been fulfilled, yet Pretoria, in its obstinacy in perpetuating its Illegal occupation, continues to hold the freedom of the Namibian people hostage to the resolution of completely extraneous issues.
Once again we are concerned that preparatory work for the conference on the Indian Ocean is still far from being completed. In fact the report of the Ad hoc Committee on the Indian Ocean seems to suggest that the holding of the conference could be postponed indefinitely. In the meantime the militarization of the region continues to be built up, thus increasing the peril to world security.
It is deplorable that there appears to be a definite lack of collective will and effort to turn the Indian Ocean into a zone of peace, yet the necessity for such a move is more than obvious. It is our view that only the full and active participation of all the permanent members of the Security Council and the users of the sea lanes for either trade or communications will ensure the convening of the conference, which is long overdue.
I should like to remind this Assembly in this connection that the Chagos archipelago, which belonged to Mauritius, was excised from our territory before we obtained independence, in clear violation of the principles of the United Nations. Its inhabitants were coerced into permanent exile to clear the way for a military base in Diego Garcia. The key strategic role now assumed by Diego Garcia has brought the nuclear peril right into the heart of the Indian Ocean region. The loss of Chagos has also meant the denial to the Mauritian people of access to the significant ocean resources around the archipelago. We renew our demand for the rightful restitution of the Chagos archipelago to the national heritage of Mauritius. We are grateful to the States members of the Organization of African Unity (OAU) and of the Movement of Non-Aligned Countries, as well as to other friendly countries, for their strong and consistent support of our just claim. 
The Iran-Iraq war now poses a new level of threat to peace in that region drawing to the recent entry into the Persian Gulf of military units belonging to several major Powers. This endless war has already had appalling consequences in terms of material and human losses, and the tally continues to rise on both sides. In a very rare and welcome show of unanimity. Security Council members recently adopted a resolution demanding the immediate cessation of hostilities. We appeal to both belligerents, with whom we are on friendly terms, to abide by the resolution's provisions as a first step towards a just solution of the conflict. The consequences of an escalation of the war and possible chain reactions at the regional and international levels have become so unpredictable in the face of the awesome display of foreign military forces in the Gulf that it would be horrifying as either side to raise the stakes.
As we near the end of the International Year of Shelter for the Homeless, we fish to highlight the special plight of those who are not only homeless but have also been driven from their own lands by foreign military occupation - the Palestinians, Kampucheans and Afghans, among others, who must wait for peace before :heir double objective can be attained.
All foreign intervention and military occupation must be brought to an end in Afghanistan and Kampuchea and their non-aligned status restored without further delay. For too many years, the incessant flow of refugees from those two countries has created tension and security problems in neighbouring States. Far too often in modern times, liberation has been used as an excuse to deny some people their inherent right to self-determination.
As has been stated here and in numerous other forums, by nearly the whole international community, the Palestinian problem is the central issue in the Middle East situation. There appears to be some indication that the idea of an international conference on the Middle East has recently gained ground. Such a conference, as we have often repeated in the past, must include the full participation of the Palestine Liberation Organization. To be lasting, any settlement must include the full restoration of the inalienable rights of the Palestinian people.
For the first time in more than 150 years, the peoples of Central America were recently able to meet and discuss their common problems and succeed in achieving an agreement that has been welcomed overwhelmingly by the international community. That success of regional concertation must be given every chance to be implemented, and we sincerely hope that no extraneous constraints or pressures will be brought to bear on that indigenous Central American peace process.
It is heartening to note that a peace settlement has recently been achieved in Sri Lanka, a country that has known war and strife for many months. In this connection, I must particularly praise the role played by both the Indian and the Sri Lankan leaders and the display of statesmanlike qualities and spirit of compromise and conciliation so readily shown by the two sides.
We in Mauritius have always been proud o£ our record of living peacefully among groups of people of various ethnic origins, and we welcome the peace settlement in Sri Lanka as it reinforces our own conviction that people of diverse origin can successfully build up a peaceful and harmonious nation.
In regard to Korea, the Korean people have now waited almost 40 years for the peaceful reunification of their country. Hostile diatribes must give way to confidence-building measures. We have no doubt that all the people of Korea, both of the North and of the South, will eventually join the rest of the international community in the United Nations.
The world economy appears to be continuing its sluggish course, as some of the major industrialized countries still seem reluctant to stimulate their economies and generate demand and production. World trade has followed the same trend. It increased in volume by only 5 per cent last year, and by only 3.2 percent in 1985. Primary commodity prices have fallen to their lowest levels in nearly 50 years, and the majority of developing countries, which depend on trade of primary products for most of their export earnings, have seen a 30-per-cent decline in their terms of trade with developed countries. Protectionist measures by large developed countries have further compromised the creation of a more favourable environment for accelerated growth in international trade.
The recent adoption by consensus of the Final Act of the seventh session of the United Nations Conference on Trade and Development (UNCTAD) represents a timely and essential contribution to the prospects of multilateral co-operation for resolving some of the aforementioned problems. It is noteworthy that this document spelled out the respective responsibilities of both the developing and the developed countries in this tremendous task, particularly with respect to the debt crisis.
The results of that conference, which followed closely the overall positive outcome of the special session of the General Assembly devoted to the African economic crisis, thus reaffirm the spirit of equal partnership which should prevail between developed and developing countries in multilateral co-operation activities. Together, those two meetings represent a welcome and significant boost to the revival of the North-South dialogue.
Although it may be premature at the present time to offer a meaningful assessment of the progress made in implementing the United Nations Programme of Action for African Economic Recovery, it nevertheless appears that the pace and magnitude of the flow of resources required have fallen short of expectations thus far. Measures for clearing the books on official debts, for example, especially in the case of the poorest sub-Saharan countries, should be more comprehensive than is such measures, and other debt-relief plans, including more lending from banks, are among the key components of the international support action required to establish sufficient financial flows to reverse the negative trend in development of several African countries. And as UNCTAD VII has emphasized, action by developed countries on commodities and international trade is urgently required. Such action will assist African countries that are highly dependent on earnings from the export of primary products in restructuring their economies and honouring their debt obligations.
He in the developing world very much hope that a more favourable climate will be created to help alleviate the untold difficulties besetting us. In this connection, we appeal for improved trading opportunities with the industrialized countries for primary commodities and textile and other manufactured goods. Such action would help us to sustain the export diversification policies we are pursuing. While many developing countries are under pressure from the International Monetary Fund (IMP) to liberalize their exchange and trade systems at high political and social costs, industrialized countries are resorting to trade restrictions and subsidies in various guises. But we are encouraged by the glimmer of hope provided recently as the IMF and World Bank annual meetings ended with promises by some industrialized countries to take a more active role in reshaping the world economy.
Every year as we gather here and debate repeatedly the numerous protracted issues that still elude solution within the framework of the United Nations, we should also remind ourselves of the equally numerous problems, especially in the economic and social fields, that the Organization is continuously dealing with much more successfully.
The International Conference on Drug Abuse and Illicit Trafficking, held in Vienna earlier this year, constitutes perhaps the most important milestone yet in the concerted action by all Governments against this scourge. Until then, international co-operation in the war on drugs had been less effective as consumer and supplier countries shifted the main responsibilities for drug abuse control on one another. We are therefore grateful to the Secretary-General for his timely initiative to put an end to this sterile debate.
Among the measures for fighting against drug abuse and illicit trafficking, we wish to emphasize those which would improve exchange of information on narcotic trafficking, improve and harmonize extradition treaties and facilitate the disclosure, forfeiture and seizure of assets obtained from trafficking.
As we have often affirmed in the past, the smaller and weaker members of the international community have no other alternative than to turn to the United Nations in times of crisis. We are therefore very much concerned every time the principle of multilateralism becomes the object of assault by those who perhaps harbour nostalgia for earlier times when only a handful of nations controlled the fate of the world. The present financial straits of the Organization are the result of such attacks. But in the end, even those who are among the fiercest critics of the United Nations have occasionally to resort to this forum to draw international support for their own policies. We must therefore never fail to reaffirm our faith in the principles of the Charter and continue to strengthen its provisions on international peace and security.
May I conclude by reasserting that the United Nations is a vital forum for airing differences among nations of the world. It is a means of dialogue and communication and the surest safety-valve in a turbulent world.
